Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Amendment filed on 11/20/2017 has been entered and made of record. 
Currently pending Claims:	1-12
Independent Claims		1, 5 and 9
Amended Claims:		1-12
Cancelled or Withdrawn:	-
Newly Added:			-
Response to Arguments
Applicant’s arguments, see Page 6, filed 1/12/2021, with respect to 9-12 have been fully considered and are persuasive.  The rejection of claims 9-12 under 35 U.S.C. 101 has been withdrawn.
Point A
	Applicant argues the combination of Seregin-He does not render the claimed invention obvious because Seregin does not explicitly disclose the limitation “the transform type of the current block is determined independently of [regardless of] an intra prediction mode [value] of the current block” (Remarks, Page 7 Para 2) because “Seregin not mentioning a particular feature and explicitly mentioning independency are entirely different from each other.” (Applicant Arguments Page 7, Para 3.)
As to Point A
In response to applicant’s arguments, the Examiner respectfully disagrees. First, under Broadest reasonable interpretation (BRI), what the limitation in question “the transform type of the current block is determined independenly of [regardless of] an intra prediction mode [value] of the current block” requires is that a video encoding and decoding method that determines a transform type of a current block without considering what the intra prediction mode is. The recitation “determined independently of … is being interpreted as determined without considering …. 
Seregin discloses in a first Embodiment in FIG. 4, selection of TRANSFORM TYPE based on TU SIZE (Step 445, Step 440) and noting it does it without considering INTRA-BL Mode, which the Examiner asserts clearly meets the limitation “the transform type of the current block is determined independently of [regardless of] an intra prediction mode [value] of the current block”. Note also that in a second embodiment in Fig. 5, Seregin discloses selection of TRANSFORM TYPE (DST 525 or DCT 530) based On TU SIZE (Step 520) as well as “INTRA-BL MODE? 510). Therefore, the Examiner asserts that the first embodiment (Fig.4) sufficiently meets the claim. 
Applicant’s argument is not persuasive, therefore rejection is maintained.
Additional Reference Seregin et al. (US Patent 9380307 B2)
In addition to the PG-Pub (US 2014/0140393 A1) of Sergin relied upon in the rejection, applicant’s attention is also directed to the patented version of Seregin et al. (US Patent 9380307 B2) which discloses “(79) As discussed above, in HEVC, DST and DCT transforms can be applied to residual information. For example, a DST 4.times.4 may be applied to 4.times.4 transform units (TU) (e.g., TUs having a size of 4 pixels by 4 pixels) for luma blocks coded with Intra prediction regardless of the particular intra direction. (Col. 18, lines 40-45) Which also meets the claimed limitation “the transform type of the current block is determined independently of [regardless of] an intra prediction mode [value] of the current block”.

Another newly discovered reference Lee 9894386 that teach “the transform type of the current block is determined independently of [regardless of] an intra prediction mode [value] of the current block. In the case of a DC mode, transform may be performed using DCT in both the horizontal and vertical directions because a prediction pixel is predicted using an average value of all the reference pixels and thus directivity is not present.” (Lee, Col. 14 lines 49-53, col. 16 lines 1-3).
Applicant’s arguments, see Page 7, filed 1/12/2021, with respect to the rejection(s) of claim(s) 2-4, 6-8, and 10-12 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Lee (US 9894386 B2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 9 and is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seregin et al. (US 2014/0140393 A1) hereinafter “Seregin” in view of He et al. (US 20130343448 A1) hereinafter “He”.
Regarding Claim 1, 5, and 9 Seregin-He
Seregin teaches A video decoding method (“a method of selecting a transform that may be performed by the video encoder 20 of FIG. 2 or the video decoder 30 of FIG. 3.”  [0100]. See also [0097] FIG. 4 illustrates one embodiment of a method of selecting a transform that may be performed by the video encoder 20 of FIG. 2 or the video decoder 30 of FIG. 3.”) comprising: 
a) obtaining dequantized transform coefficients of a current block (INVERSE DEQUANTIZATION UNIT 76, FIG 3); 
	...
c) determining a transform type of the current block ... and when the current block is intra-predicted, wherein the transform type of the current block is determined to be a Discrete Cosine Transform (DCT) or a Discrete Sine Transform (DST) (FIG. 5, At 510 Check if “INRA-BL MODE?, if YES, then check TU size at 520 “TU SIZE = 4X4?”, if YES at 525 “SELECT DST TRANSFORM” otherwise at 530 “SELECT DCT TRANSFORM”. See also [0056], 0012); and 
d) obtaining residual samples of the current block by performing the transform on 10the dequantized transform coefficients based on the determined transform type (FIG. 3, “INVERSE TRANSFORM UNIT 78” … applies an inverse transform, e.g., an inverse DCT, an inverse DST, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain.  …For example, the inverse transform unit 78 may select the transform based upon the transform unit size and color component type of the video information. [0086]), and wherein the transform type of the current block is determined based on a block size of the current block, and wherein the transform type of the current block is determined independently of an intra- prediction mode of the current block. (Seregin discloses in a first Embodiment in FIG. 4, selection of TRANSFORM TYPE based on TU SIZE (Step 445, Step 440) and without considering INTRA-BL Mode) as well as a non-transistory medium (0015 and 0040)
Seregin does not explicitly disclose
 ... b) obtaining information indicating whether a transform is performed on the current 5block; and ... when the information indicates that the transform is performed on the current block (When at STEP 202 “Transform Skipping enabled?“ is No, then apply transform 103)
However, He discloses
... b) obtaining information indicating whether a transform is performed on the current 5block (He, FIG. 3, at STEP 202 check whether “Transform Skipping enabled?“, [0019], FIG.4 at STEP 204 flag, STEP 206, [0057]); and ...  when the information indicates that the transform is performed on the current block (He, When at STEP 202 “Transform Skipping enabled?“ is No, then apply transform 103).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Encoder/Decoder method of Seregin by incorporating ... b) obtaining information indicating whether a transform is performed on the current 5block; ... when the information indicates that the transform is performed on the current block as suggested by He  in order to directly quantize the residual 
Claims 2-4, 6-8, and 10-12 and is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seregin-He and further in view of Lee (US 9894356 B2) hereinafter “Lee”.
Regarding claim 2, 6, and 10 Seregin-He-Lee
Seregin-He discloses20 The video decoding method of claim 1, wherein the transform type of the current block is determined  (Seregin, FIG 5. If TU SIZE = 4X4? YES, then “SELECT DST TRANSFORM 530” otherwise “SELECT DST TRANSFORM 525” FIG. 5. See also [0056])...
Seregin-He does not explicitly disclose ... for a vertical direction and a horizontal direction, respectively. 
However Lee discloses ... for a vertical direction and a horizontal direction, respectively. (Lee, “If the size of a transform block is 4.times.4 and the transform block is a block of a luma sample, a transform method using DST in a horizontal direction and DCT in a vertical direction may be performed on directional and non-directional intra prediction modes.” Col. 17 lines 16-21).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Encoder/Decoder method of Seregin by incorporating “wherein the transform type of the current block is determined  for a vertical direction and a horizontal direction, respectively.”  as suggested by Lee for “improving coding efficiency.” (Lee, 0007)
Regarding claim 3, 7, and 11 Seregin-He-Lee
20 The video decoding method of claim 1, wherein (Seregin, If TU SIZE = 4X4? YES, then “SELECT DST TRANSFORM 530” otherwise “SELECT DST TRANSFORM 525” FIG. 5.). 
Seregin-He does not explicitly disclose “when the size of the current block is not 4X4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT.”
However Lee discloses “when the size of the current block is not 4X4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT.” (Lee, Fig. 6, s600, if the TrSize=4X4 is No, then the horizTrType=DCT and vertTrType=DCT S620. See also Fig. 8, if the TrSize=4X4 is No, then the horizTrType=DCT and vertTrType=DCT S620.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Encoder/Decoder method of Seregin by incorporating “when the size of the current block is not 4X4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT.” as suggested by Lee for “improving coding efficiency.”(Lee, 0007)
Regarding claim 4, 8, 12 Seregin-He-Lee
Seregin-He discloses20 The video decoding method of claim 1, 
when the size of the current block is 4 x 4, both the transform type of the horizontal direction and the transform type of the the vertical direction of the current block are determined as DCT.
However, in a similar field of endeavor, Lee discloses “when the size of the current block is 4 x 4, both the transform type of the horizontal direction and the transform type of the the vertical direction of the current block are determined as DCT” (Lee, “If the size of a transform block is 4.times.4 and the transform block is a block of a luma sample, a transform method using DST in a horizontal direction and DCT in a vertical direction may be performed on directional and non-directional intra prediction modes.” Col. 17 lines 16-21)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Encoder/Decoder method of Seregin by incorporating “when the size of the current block is 4 x 4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT”  as suggested by Lee for “improving coding efficiency.” (Lee, 0007)
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481